DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Pre-appeal Brief Request for review filed on September 29, 2020, PROSECUSION IS HEREBY REOPENED. New grounds of rejections are set forth below.
To above abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal brief by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increase since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below: 
/IN SUK C BULLOCK/            Supervisory Patent Examiner, Art Unit 1772                                                                                                                                                                                            


Claim Objections
Claims 1 and 20 are objected to because of the following informalities:
Claim 1 recites “the hydropyrolysis catalyst composition and the one or more hydroconversion catalyst composition is” in step d) which appears to be a misspelling of “the are 
Claim 20 recites in the preamble of the claim as “A process according to……”.  It is respectfully suggest to amend to “The 
Appropriate corrections are required.

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Marker et al. (US 2013/0338412 A1, hereinafter “Marker”).
Marker discloses a process for producing liquid fuels from biomass (Abstract), wherein the process comprises (paragraphs [0022]-[0040]; please refer to the process scheme in Fig. 1):
(i) Providing a biomass feed comprising lignocellulosic materials such as wood, fats, aquatic materials (paragraph [0003]) and molecular hydrogen into a pyrolysis reactor (#10, Fig. 1) and conducting a hydropyrolysis reaction in the presence of a hydropyrolysis catalyst, such as a supported, sulfided NiMo catalyst, wherein the support material comprises silica-alumina (i.e., a porous material) (paragraph [0033]).  
(ii) The hydropyrolysis reaction is conducted at a temperature range of 800-1000 [Symbol font/0xB0]F (427 – 538 [Symbol font/0xB0]C) and a pressure range of 100-800 psig (0.69-5.5 MPag) (paragraph [0027]). The hydropyrolysis reaction produces partially oxygenated product, char and ash, H2, H2O, CO, CO2 and C1-C3 gases (paragraph [0022], Fig. 1).
(iii) Removing char and ash (catalyst fines) from the product stream (paragraphs [0022]; [0036]).   
(iv) The hydropyrolysis reaction product of partially oxygenated product, H2, H2O, CO, CO2 and C1-C3 gases is transported to a hydroconversion reactor (#11, Fig. 1) to conduct a hydroconversion reaction in the presence of a hydroconversion catalyst, such as a sulfided NiMo catalyst (paragraph [0038]).  The hydroconversion reaction produces substantially totally deoxygenated product which can be directly utilized as a transportation fuel (paragraph [0039]) along with H2O, CO, CO2 and C1-C3 gases (Fig. 1; paragraph [0040]).
Marker does not explicitly disclose that the removed char and ash from the product stream comprises catalyst fines.
Marker discloses a hydropyrolysis catalyst, such as a supported, sulfided NiMo catalyst is used in the hydropyrolysis, and only gases and liquids fractions are transported to the hydroconversion reactor, as set forth above, it is reasonably expected that the removal of catalyst fines along with the char and ash in step (iii) is considered obvious. 
Regarding the catalysts used in the hydropyrolysis and hydroconversion reactions, as set forth above, Marker discloses a hydropyrolysis catalyst, such as a supported, sulfided NiMo catalyst wherein the support material comprises silica-alumina (i.e., a porous material) (paragraph [0033]), and discloses a hydroconversion catalyst, such as a sulfided NiMo catalyst (paragraph [0038]). 
Marker discloses that, regarding the hydropyrolysis catalyst, small size spray-dried silica-alumina catalyst impregnated with low amounts of NiMo or CoMo and sulfided to form a low activity hydroconversion catalyst -commercially available NiMo or CoMo catalysts are normally provided as large size 1/8-1/16-inch tablets for use in fixed or ebullated beds. In the instant case, NiMo is impregnated on spray dried silica alumina catalyst and used in a fluidized bed (paragraph [0033]). The spray drying meets the recited volatile content reduction.  Marker does not mention about the calcination prior to the combined volatile content reduction (dry spraying)-sulfurizing step. 
In light of teachings from Marker regarding the hydropyrolysis catalyst including the catalyst preparation method set forth above, the teachings of Marker set forth above renders the method of a precursor to the sulfurized catalyst composition of the hydropyrolysis catalyst was subjected to a combined volatile content reduction (spray drying) -sulfurizing step and not subjected to calcination prior to the at least one combined volatile content reduction-sulfurizing step, as recited, prima facie obvious. 

In regard to claim 14, Marker discloses the hydropyrolysis catalyst can be a sulfided CoMo catalyst (paragraph [0033]). 

In regard to claim 15, Marker discloses the steps of condensing the vapour phase product of step c) to provide gasoline and diesel fuel (i.e., a liquid phase product comprising substantially fully deoxygenated C4+ hydrocarbon liquid) and H2O (aqueous material) and separating the liquid phase product from a gas phase product comprising H2, CO, CO2, and Cl - C3 gases (Fig. 1, paragraphs [0039]-[0040]).

In regard to claim 16, Marker discloses the biomass component comprises lignocellulosic materials, such as wood, animal by-products and wastes, such as fats, and sewage sludge (paragraph [0003]).

Claim Objections
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, such as incorporating dependent claims 13 into an independent claim 12 as exemplified below.

Allowable Subject Matter and Allowed Claims
Claims 1-11, 13 and 17-20 in the instant application are allowed if previously presented objections to claim 13 and 35 U.S.C. 103 rejections to claims 12 and 14-16 are resolved or claims 12 and 14-16 are cancelled. 
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-11, 13 and 17-20. A process for producing liquid hydrocarbon products from at least one of a biomass-containing feedstock and a biomass-derived feedstock, said process comprising the steps of: (a) contacting the biomass-containing and/or biomass-derived feedstock with a hydropyrolysis catalyst composition and molecular hydrogen in a hydropyrolysis reactor vessel at a temperature in a range of from 350 to 600°C and a pressure in a range of from 0.50 to 7.50 MPa, to produce a product stream comprising partially deoxygenated hydropyrolysis product, H2O, H2, CO2, CO, C1 - C3 gases, char and catalyst fines; (b) removing all or a portion of the char and catalyst fines from the product stream; and (c) hydroconverting all or a portion of the partially deoxygenated hydropyrolysis product in a hydroconversion reactor vessel in the presence of one or more hydroconversion catalyst compositions and of the H2O, CO2, CO, H2, and C1 - C3 gas generated in step a), to produce a vapour phase product comprising substantially fully deoxygenated hydrocarbon product, H2O, CO, CO2, and C1 - C3 gases, d) wherein the hydropyrolysis catalyst composition and the one or more hydroconversion catalyst compositions is a sulfurized catalyst composition comprising a porous support and one or more catalytically active metals selected from Group VI and/or Group VIII of the Periodic Table, and wherein a precursor to the sulfurized catalyst composition was subjected to at least one combined volatile content reduction-sulfurizing step and not subjected to calcination prior to the at least one combined volatile content reduction-sulfurizing step, is considered novel. 
The closest prior art to Marker et al. (US 2013/0338412 A1) disclose a process for producing liquid fuels from biomass (Abstract), wherein the process comprises (paragraphs [0022]-[0040]; please refer to the process scheme in Fig. 1) a hydropyrolysis reaction in the presence of a hydropyrolysis catalyst and a hydroconversion reaction in the presence of a hydroconversion reactor (#11, Fig. 1), wherein a hydropyrolysis catalyst comprises a supported, sulfided NiMo catalyst wherein the support material comprises silica-alumina (i.e., a porous material) (paragraph [0033]), and a hydroconversion catalyst comprises a sulfided NiMo catalyst (paragraph [0038]). But Marker does not disclose the hydropyrolysis catalyst composition and the one or more hydroconversion catalyst compositions is a sulfurized catalyst composition comprising a porous support and one or more catalytically active metals selected from Group VI and/or Group VIII of the Periodic Table, and wherein a precursor to the sulfurized catalyst composition was subjected to at least one combined volatile content reduction-sulfurizing step and not subjected to calcination prior to the at least one combined volatile content reduction-sulfurizing step. 
Other pertinent prior art to Dindi et al. (US 8,084,655 B2) disclose a process for converting renewable resources into paraffins (Abstract). Dindi discloses a conversion of feedstock comprising fatty acids in triglycerides (i.e., an oxygenates) into linear alkanes via hydrodeoxygenation (HDO) in the presence of a catalyst, wherein the hydrodeoxygenation comprises steps including hydrodeoxygenation, hydroisomerization and/or hydrocracking (col. 1, lines 38-48), wherein the catalyst comprises a mixed oxide support such as silica, alumina and zeolite and active metals such as NiMo (col. 3, line 33 thru col. 4, line 49) and wherein the Dindi does not disclose two-step conversion process of biomass into liquid hydrocarbon products and does not discloses the hydropyrolysis catalyst composition and the one or more hydroconversion catalyst compositions is a sulfurized catalyst composition comprising a porous support and one or more catalytically active metals selected from Group VI and/or Group VIII of the Periodic Table, and wherein a precursor to the sulfurized catalyst composition was subjected to at least one combined volatile content reduction-sulfurizing step and not subjected to calcination prior to the at least one combined volatile content reduction-sulfurizing step. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772